In an action, inter alia, for injunctive relief, the defendant Jeffrey Martin appeals from an order of the Supreme Court, Kings County (Jacobson, J.), dated January 14, 2009, which denied his motion for summary judgment dismissing the complaint insofar as asserted against him.
Ordered that the order is reversed, on the law, with costs, and the motion of the defendant Jeffrey Martin for summary judgment dismissing the complaint insofar as asserted against him is granted.
Contrary to the Supreme Court’s determination, the appellant is entitled to summary judgment. The complaint in this action seeks to collaterally attack a certain judgment obtained by the appellant against the defendant Abraham J. Ort on the ground of intrinsic fraud, relief that can only be obtained in the action in which the judgment was entered (see 73 NY Jur 2d, Judgments § 273; see also CPLR 5015 [a] [3]; 3d Preliminary Rep of Advisory Comm on Prac and Pro, 1959 NY Legis Doc No. 17, at 204; Bank of N.Y. v Stradford, 55 AD3d 765 [2008]). Accordingly, the Supreme Court should have granted the appellant’s motion for summary judgment dismissing the complaint insofar as asserted against him for failure to state a cause of action, an affirmative defense that he asserted in his answer (see Light v Light, 64 AD3d 633, 634 [2009]).
*1139In light of our determination, we need not address the parties’ remaining contentions. Florio, J.P., Belen, Lott and Austin, JJ., concur.